Citation Nr: 1211857	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  10-09 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a lower back disorder.

2.  Entitlement to service connection for a bilateral knee disorder.

3.  Entitlement to service connection for a right hip disorder.

4.  Entitlement to service connection for hypertension, to include as secondary to or aggravated by service-connected depression.

5.  Entitlement to service connection for the residuals of cold weather injuries to the upper and lower extremities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from December 1952 to November 1954.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In addition to the claimed disabilities addressed in this decision, the Veteran also perfected an appeal for service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).  However, as an April 2011 rating decision subsequently granted service connection for an acquired psychiatric disorder, namely depression secondary to the Veteran's service-connected bilateral hearing loss, the Veteran was granted the benefit sought.  Accordingly, this issue has not been certified for appellate review.

The Veteran and his spouse testified at a hearing before the undersigned Veterans Law Judge in November 2011.  A transcript of those proceedings has been associated with the Veteran's claims file.

The issue of entitlement to an increased rating for service-connected bilateral hearing loss was raised by the Veteran during his Board hearing.  This issue is not currently on appeal and has not recently been adjudicated by the RO.  Accordingly, an increased rating claim for bilateral hearing loss is hereby REFERRED to the RO for further development.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of service connection for lower back, bilateral knee, and right hip disorders are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have any currently-diagnosed residual disability resulting from cold injuries sustained during service.

2.  The Veteran's hypertension was diagnosed many years after service, and he does not contend that he developed hypertension during or soon after service.

3.  The medical evidence of record fails to suggest that the Veteran's hypertension is secondary to or aggravated by his service-connected depression.


CONCLUSIONS OF LAW

1.  The criteria for service connection for the residuals of cold injuries to the upper and lower extremities have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).

2.  The criteria for service connection for hypertension, to include as secondary to or aggravated by service-connected depression, have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The VA has a duty to provide notification to the Veteran with to respect establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).  This notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) the Veteran status; (2) the existence of a disability; (3) a connection between the Veteran's service and the disability; (4) the degree of disability; and (5) the effective date of the disability.  

VA's notice requirements were addressed by a letter issued in November 2008, which was sent to the Veteran prior to the initial adjudication of his claims.  The letter explained the criteria for establishing service connection, the evidence he was responsible for obtaining and VA would obtain on his behalf, and the method by which VA determines disability ratings and effective dates.  The notice further informed the Veteran that his service treatment records have not been located and are among those presumed destroyed in a 1973 fire.  However, the letter also requested that the Veteran complete and return an enclosed form that would allow VA to make further efforts to locate his service treatment records, but the Veteran failed to do so.  See Olson v. Principi, 3 Vet. App. 480 (1992) (holding that VA's 
" 'duty to assist is not always a one-way street'; nor is it a blind alley," quoting Wood v. Derwinski, 1 Vet. App. 190, 193 (1991)). 

Regarding VA's duty to assist, the Board finds that all relevant facts have been properly developed and that all available evidence necessary for equitable resolution of the issues decided on appeal has been obtained.  While the Veteran's service treatment records have been deemed unavailable, the Veteran's VA treatment is of record, and the Veteran has not identified any relevant, available treatment records that have not been obtained.  The Veteran and his spouse also testified at a Board hearing, and the Veteran has been provided with a VA examination with regard to his cold injury residuals service connection claim.  The Board finds that the medical examination is adequate, as it reflects that the examiner conducted an extensive physical examination of the Veteran and chronicled the Veteran's reported relevant medical history and symptoms.  Moreover, neither the Veteran nor his representative have alleged that the examination is inadequate.  

The Board acknowledges that the Veteran was not provided with an examination regarding his hypertension service connection claim; however, the Board finds that VA's duty to provide the Veteran with an examination for this claim has not been triggered.  Specifically, the Veteran does not allege that his hypertension initially manifested during or soon after service.  Rather, he recently asserted that his hypertension may be related directly to his service-connected depression.  However, the Veteran offered no medical evidence to support this theory, and the medical evidence of record fails to suggest such a theory.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (holding that a VA examination is only warranted when the evidence suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits). 

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claims.  Therefore, no further assistance to the Veteran with the development of evidence is required. 
Service Connection

In seeking VA disability compensation, a veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with active service in the Armed Forces, or if preexisting such service, was aggravated therein.  

Establishing direct service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a).

Secondary service connection may be granted for a disability which is proximately due to, or the result of, a service-connected disorder, or for an increase in disability caused by a service-connected disorder.  38 C.F.R. § 3.310(a).

As noted above, the Veteran's service treatment records have not been located and are among those presumed to have been destroyed in the 1973 fire of the National Archives and Records Administration.  Under such circumstances, the United States Court of Appeals for Veterans Claims (Court) has held that there is a heightened obligation on the part of VA to explain findings and conclusions and to consider carefully the benefit of the doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

Cold Injury Residuals

The Veteran contends that he sustained cold injuries to his hands and feet during his service in Korea.  The Veteran reports that he was exposed to extremely cold temperatures, which were as low as negative 18 degrees Fahrenheit, for prolonged periods when he was performing his guard duties during the Korean War.  During his Board hearing, the Veteran testified that his feet turned red and blistered after this cold exposure and that he currently experiences an intermittent tingling sensation in his feet and loss of leg hair.  The Veteran's spouse testified that the Veteran's feet are chronically cold to the touch.

The Veteran's VA treatment records reflect that he reported experiencing numbness in his hands and forearms in January and February 2007, at which time he attributed his symptoms to a recent new prescription medication regime.

As the Veteran's DD Form 214 confirms his service in Korea during the Korean War, the RO conceded that the Veteran had indeed been exposed to extremely cold temperatures during service and scheduled the Veteran to undergo a VA medical examination to determine the nature and extent of any current residual disabilities.  The Veteran underwent this examination in April 2009, during which he reported exposure to extremely cold temperatures when serving in Korea in December 1953.  The Veteran reported that after his cold exposure, he experienced skin peeling of his feet but received no in-service treatment.  He further reported experiencing chronic symptomatology of his feet and toes thereafter, including cold sensitivity, itching, burning, claudication after walking 100 yards, abnormal sensation, recurrent fungal infections, changes in skin color, disturbances of nail growth, edema, and sleep disturbances due to related pain.

On physical examination of the Veteran's extremities, the examiner noted no skin rashes, lesions, scars, ulceration, gangrene, discoloration, abnormal texture, loss of tissue, abnormal temperature, abnormal moisture levels, abnormal hair growth, or missing digits, fingernails, or toenails.  Additionally, the Veteran evidenced no edema, ischemic limb pain, persistent coldness, Raynaud's syndrome, hand tremor, atrophy, deformity, or abnormal gait.  The Veteran also had normal peripheral pulses, motor function, sensory function, and reflexes.  Based on these physical examination findings, the examiner declined to diagnose the Veteran with any cold injury residual disability, stating that there was no objective pathology upon which to render such a diagnosis.

Given the evidence of record, the Board finds that service connection for residuals of cold injuries to the upper and lower extremities is not warranted.  At the outset, the Board notes that the Veteran is competent to report experiencing a cold injury during service, and the circumstances of the Veteran's service corroborate his report.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (a lay person is competent to report symptoms based on personal observation when no special knowledge or training is required).   Accordingly, the Board finds the Veteran's account credible.  Moreover, the Veteran is also competent to report his current upper and lower extremity symptomatology.  Nevertheless, in his hearing testimony the Veteran acknowledged that he was unsure of the cause of his current symptoms, and the Board notes that the Veteran, as a lay person, is not competent to relate his current symptoms to his in-service exposure to cold temperatures.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (holding that a lay person is not considered competent to testify regarding medically complex issues).  Furthermore, there is no medical diagnosis of cold injury residuals of record, and the thorough medical examination afforded to the Veteran by VA failed to reflect any objective medical evidence upon which to make such a diagnosis. 

Thus, as the evidence of record fails to reflect that the Veteran has a currently-diagnosed residual disability resulting from his in-service exposure to cold temperatures, a basis for granting service connection for this claimed condition has not been presented.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (holding that in the absence of proof of a present disability, there can be no valid claim).  Accordingly, the Veteran's appeal of this issue is denied.

Hypertension 
  
The Veteran is seeking service connection for hypertension, which in his recent Board hearing he asserted may be related to either directly related to his service-connected depression.

The Veteran's VA treatment records are of record beginning with his initial visit establishing VA care in January 2005.  The Veteran's elevated blood pressure was noted soon thereafter, with the first reference to an antihypertensive medication in February 2005 and the first reference to a diagnosis of hypertension in May 2007.  However, neither the Veteran's hypertension nor psychiatric treatment records thereafter reflect any suggestions that the Veteran's currently-diagnosed hypertension is related to or aggravated by his depression.

The Board notes that the Veteran does not assert that his hypertension began during or soon after service.  Accordingly, a basis for awarding direct service connection is not of record.  Moreover, the Board does not find that the Veteran is competent to link his currently-diagnosed hypertension to his service-connected depression, and the Veteran's medical treatment of record also fails to suggest such a correlation.  See Jandreau, 492 F. 3d 1372.  As such, the Board finds that the evidence of record similarly fails to provide a basis for granting service connection as secondary to or aggravated by his service-connected depression.

Given the lack of competent evidence relating the Veteran's hypertension either directly to service or to a service-connected disability, the Board finds that service connection for hypertension is not warranted.  Accordingly, the Veteran's appeal of this issue is denied.


ORDER

Service connection for the residuals of cold weather injuries to the upper and lower extremities is denied.

Service connection for hypertension, to include as secondary to or aggravated by service-connected depression, is denied.


REMAND

The Board finds that further evidentiary development is warranted before the Veteran's claimed conditions of a lower back disorder, bilateral knee disorder, and right hip disorder may be adjudicated.

During his recent Board hearing, the Veteran testified regarding his belief that his current lower back, knee, and right hip disorders are attributable to an in-service injury sustained when he jumped into an air raid shelter.  The Veteran also posited that his current orthopedic disorders could be attributable to the strenuous nature of his in-service duties operating a dozer or when marching carrying heavy equipment.  The Veteran further testified that he sought treatment for right hip pain during service and was diagnosed with a right hip strain.

The Board notes that the Veteran's account of his in-service injury and activities is consistent with the circumstances of his service.  His accounts are also consistent with his activities as documented by his submitted service-related photographs and fellow service member's statement.

Considering VA's heightened obligation to consider the benefit of the doubt rule given the unavailability of the Veteran's service treatment records, the Board finds that the Veteran should be afforded a VA examination to determine whether any of his claimed orthopedic disabilities are indeed attributable to service.  See Cuevas, 3 Vet. App. at 548; O'Hare, 1 Vet. App. at 367; McLendon, 20 Vet. App. 79.   

Moreover, the Veteran's VA treatment records reflect that an x-ray of the Veteran's right hip was requested in March 2010, and during his November 2011 Board hearing, both the Veteran and his spouse testified that the Veteran received the requested x-ray.  However, a diagnostic impression of the x-ray is not of record and should be obtained, as well as any other outstanding VA treatment records.

Furthermore, in his Board hearing, the Veteran indicated that he recently began receiving chiropractic treatment for his lower back disorder.  As the related treatment is not of record, efforts to obtain them should be made, as well.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Obtain the report related to the Veteran's VA right hip x-ray, requested in March 2010, as well as the Veteran's VA treatment records from April 2010 to the present.

2.  Request the Veteran to complete and return the appropriate release forms to allow VA to request any private treatment records for his claimed orthopedic disabilities, to include his recently reported chiropractic treatment for his lower back disorder.

3.  Schedule the Veteran to undergo an appropriate VA examination to address whether any current lower back, bilateral knee, or right hip disorders are related to service.

The VA examiner should be provided with the Veteran's claims file to review in conjunction with the examination.  The examiner is advised that the Veteran's service treatment records are unavailable, but that the Veteran has credibly recounted sustaining a fall during service (in which he believes he may have injured his back, hip, and knees), seeking right hip treatment during service and being diagnosed with a right hip strain, and engaging in strenuous activities during service, including operating a dozer and marching while carrying heavy equipment.  

After conducting a relevant examination of the Veteran and considering his statements, the examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent probability or greater) that any currently-diagnosed lower back, right hip, or bilateral knee disorder had its onset in or is otherwise related to service.  

A complete rationale should be provided for any opinion expressed.  If the examiner determines that a medically sound opinion cannot be rendered without resorting to speculation, an explanation as to why that is so should be included, to include a recitation of any missing facts necessary to render a non-speculative opinion.

4.  Thereafter, the evidence should be reviewed and the Veteran's claim re-adjudicated.  If the claim remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


